      Case 4:20-cv-01395-BSM Document 11 Filed 02/26/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LIONEL KANU                                                                PLAINTIFF

v.                        CASE NO. 4:20-CV-01395-BSM

NATIONWIDE PROPERTY AND
CASUALTY INSURANCE COMPANY                                               DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 26th day of February, 2021.



                                                 UNITED STATES DISTRICT JUDGE
